Title: To Thomas Jefferson from John Harvie, 20 September 1791
From: Harvie, John
To: Jefferson, Thomas



Dr Sir
Richmond Septr 20th. 1791

Your Letter of August the 14th. came to my hands at a time when I was two much Indisposed to pay any Attention to its Contents, and upon now looking into it, I am sorry to find that the Land Office can furnish you with no Information of the Quantity of Land  located for the Virginia Continental Line on the South Side of the Ohio, the Warrants of Survey issuing from this Office being General, not distinguishing the Lands set apart to Satisfy the Military Bountys that lye on the South, from those that lye on the North Side of the Ohio.
Colo. Anderson the principal Surveyor for the Continental Line who lives at the Falls of the Ohio, only can give Information of the Quantity of Land Actually located in his Office on the different sides of that River. Recollecting that the Executive had Obtained a Report from the principal Surveyor and Superintending officers of the State and Continental Line in the Year 1788. on the Subject of the Military Lands, I Conceive that these Reports may throw some light upon your Enquirys, wherefore I have procured the Originals from the Clerk of the Council and now transmit you Copys of them.—I have also thought it might be Useful to Subjoin two Letters of Governor Randolphs on the same Subject, the One Addressed to the President of Congress, the other to the Virginia Delegates. My principal View in sending you a Copy of these Letters is to show the Light in which the Interference of Congress with our Military Rights has been Considered by the Governing Authority of this State. Notwithstanding the force and in my Judgment propriety of the Reasoning in these Letters Congress in Repealing their Resolution Complained of passed a Law in the Year 1790 which has deranged the whole System of the Military Survey and Suspended every Effective Operation towards its Completion. The 2nd and 3rd Sec. of their Law requiring a Statement from the Secretary of War of the persons Intitled to Military Bountys and the Aggregate amount due the whole Line which is to govern the future Survey renders Nugatory and Void the Land Warrants which have already issued under the Inspection and Direction of the Chief Magistrate here. The 4th Sec: requires a General Survey to be made, Entred in a Book and Certifyd by the Superintendants before a Return shall be made to the Secretary of State, whereby a few persons withholding the Necessary Advances for Fees and Contingent expences may delay all others at their pleasure. Sec: the 5th. Directs all Grants to issue in the Name of the person who was Originally Intitled to such Bounty, Although an Assignment of those Rights have been Sanctiond and Authorizd by the Laws of this State, Warrants issued in the Names of the Assignees, and a fund raisd by a tax upon such Assignd Rights for the Maintenance and Support of the Superintending Officers and paying in part the Contingent expences of the Survey. If Title should now issue to the Original Owners, how are  the Assignees to Acquire the Legal Estate, must they Seek it in Chancery. If so, in many Instances they had better at once quietly resign it. I beg your pardon Sir for troubling you upon this Subject, but the Statement that you are about to make, Specializing as I Suppose it will, the Quantity of Land due the Continental Line of this State on the North West side of the Ohio, I Conjecture the design is to have such Quantity Allotted to the Line agreably to the Spirit, Mode and principles of the aforementioned Law, which I not only Consider as a Violation of private Right, but as an Infraction in the terms of Cession, as Virginia intended certainly to retain the power of Granting her Military Bountys in what Manner and Form she thought proper upon the Reservd Lands, before any part of them should be Relinquished to Congress. Under this Idea I have Uniformly received Surveys into this Office made on the North west Side of the Ohio, and have issued Grants upon them in the Course of Regular Application. If this Law of Congress Continues in force without some Modification to the Convenience and Rights of our Citizens the Legislature of this State will certainly make it the Subject of Serious Remonstrance, for it is two Humiliating for them passively to Submit to the Violation of Rights Sanctiond and Guaranteed by their repeated Acts. I had till this day flatterd myself with a hope that I might be able to pay you a Visit of a day or two whilst you were at Monticello but an Unforeseen Circumstance will I fear deprive me of that pleasure. The little Land affair between you and me may be Settled at any time we meet, or Submitted to the Arbitration you propose upon Colo. Lewis furnishing me with the Copys of your Orders of Council and the Entrys. As I have Wrote but little since my Sickness, this long Letter has quite fatigued me. Permit me therefore to Assure you that I am Dr Sir with most perfect Esteem Yr. Most Obt. & Oblidgd Servt,

Jno. Harvie


It may not be amiss to Observe that our General assembly have from time to time given to many Meritorious Officers Bounty Lands, who were not Strickly Intitled to them under the General Law. These not being known to the Secretary of War will make a deficiency in his Report.—Warrants for Military Bounty Lands have issued from the Land Office of this State to the amount of 4,075,000 Acres Including both State and Continental Line.

